     AO 399 (01/09) Waiver of the Service of Summons



                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                             Eastern District
                                                            __________        of Pennsylvania
                                                                        District  of __________

                         CARMINE TROVATO          )
                                   Plaintiff      )
                          v.                      )                                   Civil Action No. 2:21-CV-01263-CDJ
                                                  )
TRANS UNION LLC, AND TRUMARK FINANCIAL CREDIT UNION
                       Defendant                  )

                                                   WAIVER OF THE SERVICE OF SUMMONS

     To: GREGORY GORSKI
                  (Name of the plaintiff’s attorney or unrepresented plaintiff)

            I have received your request to waive service of a summons in this action along with a copy of the complaint,
     two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

               I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

              I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
     jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

             I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
     60 days from                03/18/2021            , the date when this request was sent (or 90 days if it was sent outside the
     United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

     Date:        April 20. 2021                                                                           /S/ Christina M. Philipp
                                                                                                 Signature of the attorney or unrepresented party

                   TruMark Financial Credit Union                                                        Christina M. Philipp
             Printed name of party waiving service of summons                                                 Printed name
                                                                                                McGivney, Kluger, Clark & Intoccia, P.C.
                                                                                                             1650 Arch Street, Suite 1800
                                                                                                                              Philadelphia, PA 19103

                                                                                                                      Address

                                                                                                         cphilipp@mkcilaw.us.com
                                                                                                                  E-mail address

                                                                                                                 215-557-1990
                                                                                                                Telephone number

                                                 Duty to Avoid Unnecessary Expenses of Serving a Summons

               Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
     and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
     the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

               “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
     no jurisdiction over this matter or over the defendant or the defendant’s property.

             If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
     a summons or of service.

                If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
     and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


                Print                          Save As...                                                                                   Reset
